NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0387n.06

                                          No. 20-5951

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                    FILED
                                                                                 Aug 17, 2021
 UNITED STATES OF AMERICA,                              )                    DEBORAH S. HUNT, Clerk
                                                        )
        Plaintiff-Appellee,                             )
                                                        )    ON APPEAL FROM THE
 v.                                                     )    UNITED STATES DISTRICT
                                                        )    COURT FOR THE EASTERN
 JENNY ELIZABETH BAILEY,                                )    DISTRICT OF TENNESSEE
                                                        )
        Defendant-Appellant.                            )
                                                        )

BEFORE: WHITE, LARSEN, and NALBANDIAN, Circuit Judges.

       HELENE N. WHITE, Circuit Judge.

       Defendant Jenny Bailey appeals the denial of her motion seeking compassionate release in

light of the COVID-19 pandemic. The district court denied Bailey’s motion based on the

sentencing factors under 18 U.S.C. § 3553(a). Bailey argues that the court erred by considering

the amount of time she had served and whether her release would create disparities with other

defendants who had similar criminal records and had committed similar crimes. We AFFIRM.

                                               I.

       On July 10, 2018, Bailey was indicted (along with 26 others) for being part of a large

conspiracy to purchase methamphetamine in California and distribute it in the Eastern District of

Tennessee. In June 2019, she pleaded guilty to one count of conspiracy to distribute 50 grams or

more of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A).

       Bailey participated in the conspiracy from February 2017 to July 2018. During that time,

she and her boyfriend bought ounce quantities of methamphetamine from two co-defendant
No. 20-5951, United States v. Bailey


suppliers. Bailey admitted to buying a single ounce at least four times, and the most she sold in a

single transaction was about two ounces. In her plea agreement, Bailey admitted that she

“conspired to distribute and is accountable for at least 500 grams but no more than 1.5 kilograms

of actual methamphetamine.” R. 502 PID 2140. Bailey has been in custody since her arrest on

July 13, 2018.

         Bailey’s offense carried a statutory minimum sentence of ten years’ imprisonment.

21 U.S.C. § 841(b)(1)(A). The probation department calculated her sentencing guideline range to

be 121 to 151 months.1            The government requested a four-level downward departure to a

sentencing range of 78 to 97 months.2 In a September 9, 2019 sentencing proceeding, the court

sentenced Bailey to 78 months’ imprisonment, including time served since July 13, 2018.

         Bailey is serving her sentence at FPC Alderson, a federal facility located in West Virginia.

On May 8, 2020, she filed a pro se motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).       She argued that her medical conditions—obesity, hypothyroidism, recent

appendix surgery, anemia, and recent influenza that left fluid on one of her lungs—placed her at

an increased risk of complications or death from COVID-19. She pointed out that she had served

28% of her sentence, had no incidents in prison, and had become a member of the choir and a

bible-study leader. At the time, her facility had no reported COVID cases.

         The government opposed Bailey’s motion, arguing that she failed to present extraordinary

circumstances because although she was obese—with a body-mass index (BMI) of 33.7—the then-


         1
           Bailey had a “criminal history category” of II. Bailey’s total offense level was 31. The initial offense level
for her admitted possession of between 500 grams and 1.5 kilograms of methamphetamine was 34. The probation
department recommended applying a two-point reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a),
and a one-point reduction under U.S.S.G. § 3E1.1(b) for Bailey’s assistance to authorities by timely notifying them of
her intent to enter a guilty plea. Those reductions brought her offense level to 31. An offense level of 31 and a
criminal history category of II yields a sentencing range of 121 to 151 months. U.S.S.G. Ch. 5 Pt. A.
         2
           Though Bailey’s sentence carried a ten-year mandatory minimum, all parties agreed that she qualified for
18 U.S.C. § 3553(f)’s safety-valve provision, as amended by the First Step Act in 2018, and that this provision allowed
the court to sentence her below the ten-year statutory minimum.

                                                          -2-
No. 20-5951, United States v. Bailey


current CDC guidelines only recognized obesity as a risk factor for those with a BMI of over 40.

The court denied the motion on that basis before Bailey had a chance to file a reply brief. Bailey

subsequently filed a reply brief and moved for reconsideration because the court decided her

motion before she could reply. Bailey’s reply brief raised other medical conditions, including that

she suffered from “PVCs” (irregular heartbeats) and might have cancer. The court directed the

Federal Defender’s office to file a supplemental brief on Bailey’s behalf, and it did so. The

government filed a renewed opposition brief—but because the CDC had since updated its

guidelines to reflect that people with a BMI of 30 or higher were at increased risk of COVID

complications, the renewed brief conceded that extraordinary and compelling circumstances were

present. However, the government argued that the sentencing factors under 18 U.S.C. § 3553(a)

militated against granting Bailey’s motion.

       The district court agreed, and on August 5, 2020, it granted Bailey’s motion for

reconsideration but denied her request for compassionate release. This time, the court did not

discuss whether Bailey’s circumstances were “extraordinary and compelling”—other than

acknowledging that the parties agreed that they were—and instead held that the § 3553(a) factors

counseled against granting Bailey’s motion. It reasoned that (1) Bailey’s crime was “very serious”;

(2) she had served only 24 months of a 78-month sentence that was already below the guidelines

range; and (3) granting her release would create unwarranted disparities. R. 1006 PID 12003.

Bailey appealed.

                                                II.

       The compassionate-release statute allows a district court to reduce an inmate’s sentence if

it (1) finds that “extraordinary and compelling reasons warrant such a reduction”; (2) finds that a




                                                -3-
No. 20-5951, United States v. Bailey


reduction is “consistent with applicable policy statements issued by the Sentencing Commission”3;

and (3) “consider[s] the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A)(i). The court may deny compassionate release if any of

§ 3582(c)(1)(A)(i)’s requirements are lacking without addressing the others. United States v.

Navarro, 986 F.3d 668, 670 (6th Cir. 2021). We review the denial of a compassionate-release

motion for abuse of discretion. United States v. Jones, 980 F.3d 1108, 1112 (6th Cir. 2020).

                                                          A.

         Bailey first contends that the district court erred by considering the fact that she had served

only 24 months of her 78-month sentence. Because “the timing of the pandemic as it relates to the

amount of time [Bailey] has served is a function of chance,” she argues, giving weight to this

“accident of timing” is arbitrary and unmoored from the § 3553(a) factors. Bailey Br. at 21. But

in two precedential opinions issued after the close of briefing in this case, we held that it is

permissible to consider the length of time thus far served under several of the § 3553(a) factors.

See Jones, 980 F.3d at 1115; United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020). These

decisions foreclose Bailey’s first argument.4

         During oral argument, Bailey’s counsel acknowledged that these decisions show that it is

permissible to consider how much time a petitioning inmate has served, but counsel represented

that the district courts in the Eastern District of Tennessee—including the district court in this

case—have adopted a de facto “presumption” against granting compassionate release whenever

an inmate has served less than 50% of her sentence. Oral Arg. at 3:05-3:35, 5:00-6:13; see also


         3
           Because there is no currently “applicable” policy statement for prisoner-filed motions, courts considering
prisoner-filed motions may skip the second step of the inquiry until an applicable policy statement is issued. United
States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021); United States v. Jones, 980 F.3d 1098, 1108, 1111 (6th Cir. 2020).
         4
           Bailey also argues that the district court violated due process by considering time served because doing so
is unrelated to any § 3553(a) factors and is therefore arbitrary. But this argument fails for the same reason: Jones and
Ruffin hold that time served is relevant to several § 3553(a) factors.

                                                          -4-
No. 20-5951, United States v. Bailey


Bailey Br. at 26-27 (arguing that the court applied a “time-served rule” turning on the fact that

Bailey “served less than 50 percent of [her] sentence”).

         Such an approach would be problematic.5 A critical touchstone of sentencing or sentence-

modification is that each defendant must receive individualized consideration under the § 3553(a)

factors. See Gall v. United States, 552 U.S. 38, 52 (2007) (“It has been uniform and constant in

the federal judicial tradition for the sentencing judge to consider every convicted person as an

individual and every case as a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and the punishment to ensue.” (citation omitted)). The need for

individualized consideration remains important when deciding whether to grant a remedy that, by

definition, applies only when unique circumstances exist. Congress has directed courts to consider

all applicable § 3553(a) factors, Jones, 980 F.3d at 1114, to “provide assurance that [they are]

making an individualized determination,” United States v. Easter, 975 F.3d 318, 327 (3d Cir. 2020)

(discussing import of 18 U.S.C. § 3582(c)’s several identically worded references to § 3553(a)

factors). A district court would contravene that requirement if it used a time-served presumption

without otherwise considering all relevant § 3553(a) factors.6

         In this case, however, the record does not support Bailey’s argument that the district court

applied an impermissible presumption. Though the court mentioned that Bailey “only served



         5
             Counsel for the government acknowledged that this sort of approach would be problematic if it meant that
the district court did not consider other relevant § 3553(a) factors. Oral Arg. at 17:10-18:38; see also id. at 16:21-
16:42 (“Yes, your honor, that would be a problem, because the statute commands the court to consider the applicable
§ 3553(a) factors. And if the court was operating under a presumption, a per se rule, then that would be a problem if
the court wasn’t considering the § 3553(a) factors.”).

         6
            While the amount of time a defendant has served is relevant to some § 3553(a) factors, it is not relevant to
others. We have recognized that the amount of time served can be relevant to assessing the need for a sentence to
reflect the seriousness of an offense and provide just punishment for that offense, 18 U.S.C. § 3553(a)(2)(A); the need
to “afford adequate deterrence,” id. § 3553(a)(2)(B); and the “need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct,” id. § 3553(a)(6). Jones, 980 F.3d at
1115; Ruffin, 978 F.3d at 1008. But time served is not relevant to other § 3553(a) factors, such as the need to consider
the “characteristics of the defendant,” 18 U.S.C. § 3553(a)(1).

                                                          -5-
No. 20-5951, United States v. Bailey


24 months of her 78-month sentence,” R. 1006 PID 12003, it did so as one of several

considerations relevant to the § 3553(a) factors. It never indicated that it “use[d] the percentage

of time served to make any hard-and-fast rule[] about when early release is appropriate.” United

States v. Kincaid, 805 F. App’x 394, 395 (6th Cir. 2020) (order).          Accordingly, Bailey’s

unsupported argument that the district court applied an improper “time-served presumption” does

not persuade us that reversal is warranted.

                                                B.

       Bailey next argues that the court erred by using the wrong “comparator” when considering

whether granting release would create unwarranted disparities. Section 3553(a)(6) instructs

sentencing courts to consider “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct,” 18 U.S.C.

§ 3553(a)(6), and we have recognized that § 3553(a)(6) is among the “applicable” factors a court

may consider in a § 3582(c)(1)(A) analysis, Jones, 980 F.3d at 1115; cf. United States v. Wright,

991 F.3d 717, 720 (6th Cir. 2021).

       The district court reasoned that Bailey’s release would create disparities among her co-

defendants and among other defendants who committed similar crimes with similar records.

Bailey argues that the court chose the wrong “comparator.” Instead of considering defendants

with similar records and crimes, she argues, § 3553(a)(6) required the court to compare Bailey to

defendants with similar “extraordinary and compelling” circumstances, even if they “were not

convicted of similar crimes with similar records.” Reply Br. at 11.

       The government responds that Bailey’s position is inconsistent with § 3553(a)(6)’s text,

and we agree. Section 3553(a)(6) describes the relevant comparators as “defendants with similar

records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). Bailey argues



                                                -6-
No. 20-5951, United States v. Bailey


that it should “not make a difference for disparity purposes that many, most, or even all in [her]

comparator groups were not convicted of similar crimes with similar records.” Reply Br. at 11.

But that is precisely what matters under the text of § 3553(a)(6). See United States v. Simmons,

501 F.3d 620, 623 (6th Cir. 2007) (“Subsection 3553(a)(6) is concerned with national disparities

among the many defendants with similar criminal backgrounds convicted of similar criminal

conduct.”).7 The district court did not abuse its discretion in its § 3553(a)(6) discussion.

                                                         III.

         For the reasons above, we affirm the district court’s denial of Bailey’s compassionate-

release motion.




         7
             Bailey’s proposed comparator rule would also create significant difficulties in application. In the COVID
context alone, there are a plethora of variables that might affect whether extraordinary and compelling circumstances
exist, including age, number/type/severity of existing comorbidities, the extent to which COVID has infiltrated a given
facility, etc. Determining whether those factors—and any others that may be relevant—constitute “extraordinary and
compelling circumstances” is necessarily context- and case-specific. Defining what counts as sufficiently “similar”
to warrant (or, under Bailey’s rule, require) comparison is no easy task. But Bailey’s rule would mean district courts
commit legal error unless they make those comparisons, with no clear guidance on how exactly to do so. To be sure,
courts certainly have discretion to consider how other compassionate-release motions have been decided, and that
discretion surely encompasses the ability to make the sort of comparison Bailey argues for here. See United States v.
Tucker, 404 U.S. 443, 446 (1972) (sentencing courts are “largely unlimited either as to the kind of information [they]
may consider, or the source from which it may come”); accord Pepper v. United States, 562 U.S. 476, 488 (2011).
But a rule requiring them to find and compare defendants with similar “compelling” circumstances for disparity
purposes lacks a basis in § 3553(a)(6)’s text and may prove unworkable in practice.

                                                         -7-
No. 20-5951, United States v. Bailey


       WHITE, Circuit Judge, concurring. I write separately to make two observations. First,

there is a legitimate argument that the disparity factor under § 3553(a)(6) may have reduced

relevance in compassionate-release cases where extraordinary and compelling circumstances

otherwise justify release. Second, in cases where extraordinary and compelling circumstances

exist, district courts would be well-advised to weigh their § 3553(a) analysis against the weight of

those circumstances.

                                                   I.

       Although we have recognized—without much discussion—that § 3553(a)(6) is a relevant

factor to consider in compassionate-release cases, United States v. Jones, 980 F.3d 1098, 1115 (6th

Cir. 2020); cf. United States v. Wright, 991 F.3d 717, 720 (6th Cir. 2021), there are good reasons

to be wary of placing too much weight on this factor.

       Perhaps recognizing that “[s]entencing and sentence-modification decisions are distinct

creatures,” Jones, 980 F.3d at 1112 n.23, when Congress enacted the compassionate-release

statute, it only required district courts to consider the § 3553(a) factors “to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). That qualifying phrase makes sense, because not all

front-end sentencing considerations map on perfectly to back-end decisions about granting early

release. See United States v. Rodriguez, 451 F. Supp. 3d 392, 406 (E.D. Pa. 2020) (“Because

section 3553(a) establishes factors to consider in initially imposing a sentence, not every factor

applies here.”).

       In some ways, the disparity factor is a strange fit. The purpose of § 3553(a)(6) is to promote

uniformity among sentences. United States v. Simmons, 501 F.3d 620, 623 (6th Cir. 2007). But

the point of the compassionate-release statute is to recognize that unique circumstances—

unforeseeable at the time of sentencing—may justify a departure from the norm of uniformity. See



                                                  -8-
No. 20-5951, United States v. Bailey


S. Rep. No. 98-225, at 121 (1983) (describing § 3582(c)(1)(A) as a “safety valve” that “applies,

regardless of the length of sentence, to the unusual case in which the defendant’s circumstances

are so changed . . . that it would be inequitable to continue the confinement of the prisoner.”).

        Congress provided that the remedy in those situations is early release, and early release

often—perhaps most of the time—creates disparities.1 It is irrational to say that a disparity-

creating remedy should be unavailable because it creates disparities. That is akin to telling a

prisoner: (1) “extraordinary and compelling circumstances justify releasing you earlier than

similarly situated defendants”; but (2) “because you will be released earlier than similarly situated

defendants, early release is not justified.” In other words, relying too heavily on the disparity

factor could turn compassionate release into a meaningless remedy.

        That Congress did not intend to create this type of Catch-22 is reflected in the words it

chose to use in §§ 3553(a)(6) and 3582(c)(1)(A)(i). Section 3553(a)(6) does not forbid all sentence

disparities—only “unwarranted” ones. See United States v. Boscarino, 437 F.3d 634, 638 (7th Cir.

2006) (“[A] sentencing difference is not a forbidden ‘disparity’ if it is justified by legitimate

considerations, such as rewards for cooperation.”); United States v. Hernandez-Fierros, 453 F.3d

309, 313-14 (6th Cir. 2006) (recognizing that sentence disparities “specifically authorized by

statute” are not “unwarranted” under § 3553(a)(6)).2                 And in § 3582(c)(1)(A)(i), Congress

specifically provided that courts may reduce a sentence if they find that “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).




        1
            There may be circumstances where compassionate release does not create disparities—e.g., when a
defendant has already served an above-Guidelines sentence. But in most cases, early release will—by definition—
create sentencing disparities.
        2
           See also United States v. Phinazee, 515 F.3d 511, 520 (6th Cir. 2008) (“Phinazee and the dissent fail to
recognize that unwarranted disparities in sentencing is what should be avoided, not those that are warranted.”).

                                                       -9-
No. 20-5951, United States v. Bailey


       Arguably, then, when extraordinary and compelling circumstances exist, the disparities

caused by a sentence reduction are authorized by Congress and are not in and of themselves “the

kinds of ‘unwarranted’ sentencing disparities Congress sought to eliminate under § 3553(a)(6).”

Pepper v. United States, 562 U.S. 476, 503 (2011); see also United States v. Tidwell, 476 F. Supp.

3d 66, 79 (E.D. Pa. 2020) (“[Section] ‘3553(a)(6) disallows unwarranted sentence disparities, not

all sentence differences.’ Congress originally passed § 3582(c)(1)(A)(i) as a ‘safety valve’ to

reduce a sentence in ‘the unusual case in which the defendant’s circumstances are so changed . . .

that it would be inequitable to continue the confinement of the prisoner.’. . . [W]hen a defendant

demonstrates that ‘extraordinary and compelling reasons’ warrant a sentence reduction, the

ensuing sentence disparity ‘has been authorized by Congress, and is therefore a warranted

disparity.’” (citations omitted) (some internal quotation marks omitted)).

       These considerations suggest that district courts should avoid relying too heavily on the

disparity factor when deciding compassionate-release motions. It makes little sense to conclude

that an inherently disparity-creating remedy should be denied because it creates disparities.

Congress’s decision to use the word “warrant” in both §§ 3582(c)(1)(A)(i) and 3553(a)(6) strongly

suggests that it sought to avoid that kind of approach.

                                                II.

       Relatedly, in my view, in cases where district courts invoke § 3553(a) to deny a

compassionate-release motion, they should avoid doing so in a vacuum without reference to the

extraordinary and compelling circumstances that brought the motion to court in the first place.

The premise of § 3582(c)(1)(A)(i) is that the arrival of unforeseen compelling circumstances might

make the original sentence no longer appropriate, even if it was properly fashioned under the

relevant § 3553(a) factors at the original sentencing. Simply rehashing the same § 3553(a) analysis



                                                -10-
No. 20-5951, United States v. Bailey


employed during sentencing may fail to account for this crucial point. I recognize that our

precedents state that courts may deny compassionate-release motions solely on § 3553(a) grounds.

However, in cases where extraordinary circumstances do exist, a court’s § 3553(a) analysis will

likely appear incomplete if it analyzes the § 3553(a) factors without reference to the extraordinary

and compelling circumstances presented.

        This point has particular gravity in the COVID-19 context, where a previously

unforeseeable disease has killed over 2,500 incarcerated persons—a punishment for their crimes

that no sentencing judge intended at the time the original sentences were imposed.83 Applying the

§ 3553(a) factors without weighing them against the extraordinary and compelling circumstances

underlying the motion is inconsistent with the compassionate-release statute, which contemplates

a balancing of the § 3553(a) factors and the circumstances that may warrant release.




        3
           The Marshall Project and Associated Press—which together collect data weekly from state and federal
prison agencies—have compiled inmate-death numbers reported from every state and the federal Bureau of Prisons.
Based on the data compiled by these entities, 2,715 incarcerated persons have died from COVID-19 as of June 25,
2021. See A State-by-State Look at Coronavirus in Prisons, THE MARSHALL PROJECT,
https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons (last updated July 1,
2021).

                                                       -11-